Citation Nr: 0927862	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $15,316.54.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION


The Veteran served on active duty from June 1951 to October 
1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 decision by the Committee 
on Waivers and Compromises (Committee) of the VA Pension 
Center at the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).  This decision granted a 
waiver of recovery of part of an overpayment of pension 
benefits in the amount of $1,870.57.  The decision noted that 
this was the amount of an increase to the original debt.  The 
decision denied waiver of recovery of the remaining amount of 
$15,316.54, which it noted was the original debt.  The 
decision explained that the Veteran's waiver request was 
untimely.

The Veteran has not contested the validity of the debt.  
Thus, the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Committee's March 2005 rating decision on appeal denied 
the Veteran's request for a waiver of recovery of the amount 
of the original debt ($15,316.54) because his request for a 
waiver, received on May 3, 2004, was untimely.  However, the 
current record before the Board is incomplete and precludes 
adjudication by the Board at this time.  

A careful review of the claims file shows that the original 
letter to the Veteran informing him of the overpayment is not 
in the record before the Board.  Thus, the Board does not 
know when the Veteran was informed of the overpayment.  
Moreover, the Committee's March 2005 decision and a February 
2006 statement of the case each provide two different dates 
for the notice letter: March 15, 2003, and March 24, 2004, 
respectively.  Without knowing the date of the notice letter, 
the Board cannot determine whether the Veteran's request for 
a notice was timely.  38 C.F.R. § 1.963 (2008).  

The record before the Board is also unclear as to the amount 
of the debt.  The Committee's March 2005 decision refers to 
an original debt of $15,316.54, a debt increase of $1870.57, 
and a total debt of $17,027.57.  However, the Board notes 
that the original debt of $15,316.54 and the debt increase of 
$1870.57 combine for a total debt of $17,187.11.  The 
Veteran's own request for a waiver is unclear, as it sets 
forth a sum of $17.27.57 (sic), which is possibly supposed to 
be $17,027.57.  Additional records are required to clarify 
the Veteran's actual debt.

The uncertainty over the date of the original VA notice 
letter, and the amount of the debt, require additional 
development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file a copy of the original 
letter to the Veteran informing him of 
the original overpayment and its 
amount, and a copy of any letters to 
the Veteran informing him of a debt 
increase and its amount as well as any 
records identifying and explaining the 
debt increase and its amount.

2.  After the actions requested above 
have been completed, refer the case to 
the Committee to review the record and 
reconsider the Veteran's request for 
waiver.  A formal, written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
placed in the claims file, separate and 
apart from a supplemental statement of 
the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



